DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 3/09/2021. The amendments filed on 3/09/2021 are entered.
The drawings objections have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “reconstructing a region corresponding to the object within the first reference image, based on a reconstructed first region from the 
Regarding claim 11, the limitation “reconstruct a region corresponding to the object within the first reference image, based on a reconstructed first region from the predicted image information of the first region” is stated in lines 6-8. This limitation is unclear and indefinite for similar reasons to the rejection of claim 1 above. The above limitation is unclear because it is unclear how a “region corresponding to the object within the first reference image” is reconstructed because neither the claims nor the specification indicate that distortions occur in the reference image. Instead, based upon the specification and the applicant’s remarks, it appears that reconstruction occurs within the real time medical image, and then is merely displayed or synthesized within the reference image. Examiner suggests clarifying these limitations in a similar manner to claim 1 above, to overcome the indefiniteness rejection. For these reasons, the claim is unclear and indefinite. 
Regarding claim 20, the limitation “reconstructing a region corresponding to the object within the first reference image, based on a reconstructed first region from the predicted image information of the first region, and displaying the reconstructed region” is stated in lines 10-12. This limitation is unclear and indefinite for similar reasons to the 
Claims dependent on rejected claims are also rejected for indefiniteness. Therefore dependent claims 2-10 and 11-19 are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-8, 11, 13, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. (WO 2010113633) hereainfter Endo.
Regarding claim 1, Endo teaches:
A medical image displaying method (abstract) comprising: 
displaying a medical image of an object captured in real time, and a first reference image of the object registered with the medical image ([0017]; [0018], 
obtaining image information of a region adjacent to a first region within the medical image, wherein the first region is a distorted region of the medical image with respect to a shape of the object ([0017]-[0022]; [0058]; [0060]-[0062]; [0075]-[0098]; [0106], the tumor candidate region based on vertical edge detection defines the shape of the object region with the region behind as a posterior echo region that is distorted; [0115]-[0125]; [0127]-[0138], mask image corresponds to a shape of the objet with respect to the first region as a distorted region. The “unclear image” region due to shadowing or echo region is considered to be a distorted region; [0141]-[0151], region detection unit with tomographic image with first and second mask image. Luminance values in left and right adjacent regions is considered to be image information obtained from the adjacent region. Intensity information of the unclear region is calculated based on obtained information); 
predicting image information of the first region, based on the image information of the region adjacent to the first region ([0017]-[0022]; [0141]-[0152]; [0153]-[0158], The pixel value of selected pixels based on the generated tomographic image of the unclear region. This image pixel intensities composed unclear image sensing regions of the tomographic image are considered to be predicted image information of the first region based upon the pixel values calculated of the adjacent region; [0168]-[0171]); and 

Regarding claim 3, Endo teaches all of the limitations of claim 1. Endo further teaches:
wherein the obtaining of the image information of the region adjacent to the first region comprises: 
determining, as the first region, a region having low image quality within the region corresponding to the object in the medical image ([0017]-[0022]; [0052], shadow region is handled as an unclear image sensing region which is considered to be low quality; [0075]; [0115], shadow region of posterior echo region as unclear image sensing region; [0201]-[0203], deformed region is low image quality); and 
obtaining the image information of the region adjacent to the first region ([0141]-[0151], region detection unit with tomographic image with first and second mask image. Luminance values in left and right adjacent regions is considered to be image 
Regarding claim 7, Endo teaches all of the limitations of claim 1. Endo further teaches:
further comprising reconstructing the first region within the medical image and displaying the reconstructed first region such that the reconstructed first region overlaps the medical image ([0017]-[0022]; [0058]; [0060]-[0062]; [0073]-[0077], [0098], compose a shadow region with the image of the tomographic image based on three-dimensional volume data. This complement of the region is considered to be “overlaps the medical image” as it combines the previously acquired image with the real time; [0115]-[0125]; [0141]-[0152]; figure 12; [0153]-[0158], generated tomographic image with image composition unit composing the pixel value of selected pixels based on the generated tomographic image of the unclear region; figure 14; [0168]-[0171], complement unclear imaging sensing region based on three-dimensional volume; [0181]).
Regarding claim 8, Endo teaches all of the limitations of claim 1. Endo further teaches:
wherein, when a type of the first reference image is different from a type of the medical image ([0172], MRI, x-ray CT, or OCT is used for obtaining a tomographic image; [0173];), the reconstructing of the region corresponding to the object and displaying the reconstructed region within the first reference image comprises: 
reconstructing the first region within the medical image ([0017]-[0022]; [0058]; [0060]-[0062]; [0075]-[0098]; [0115]-[0125]; [0141]-[0152]; figure 12; [0153]-[0158], generated tomographic image with image composition unit composing the pixel value of 
converting coordinate information of the reconstructed first region from a  coordinate system of the medical image to a coordinate system of the first reference image ([0055], reference coordinate system; [0057]; [0059], image sensing coordinate system; [0060]-[0063]; [0073]; [0075]-[0098];); and 
displaying the region corresponding to the object within the first reference image,  based on the converted coordinate information of the reconstructed first region ([0055],; [0057]; [0059]; [0060]-[0063]; [0073]; [0075]-[0098], image composition unit replaces pixel values and the generated tomographic image displays the object region based on the registered coordinate systems; [0115]-[0125]; [0141]-[0152]; [0153]-[0158]).
Regarding claim 11, Endo teaches:
A medical image displaying apparatus comprising: 
a display configured to display a medical image of an object captured in real time, and a first reference image of the object registered with the medical image ([0017]; [0018], tomographic image of an object, as well as a slice corresponding to the tomographic image from the three-dimensional volume data; [0052], tomographic image as well as three-dimensional volume image data; [0053]; [0054]; [0056], previously obtained images for three-dimensional volume data; [0059], [0067]; [0098]; [0114]’ [0141]); and 

reconstruct a region corresponding to the object within the first reference image, based on a reconstructed first region from the predicted image information of the first region, wherein the first region is a distorted region of the medical image with respect to a shape of the object, wherein the display displays the reconstructed region ([0017]-[0022]; [0058]; [0060]-[0062]; [0068], display unit 1006; [0075]-[0098]; [0115]-[0125]; [0141]-[0152]; figure 12; [0153]-[0158], generated tomographic image with image 
Regarding claim 13, Endo teaches all of the limitations of claim 11. Endo further teaches:
wherein the processor determines, as the first region, a region having a low image quality within the region corresponding to the object in the medical image ([0017]-[0022]; [0052], shadow region is handled as an unclear image sensing region which is considered to be low quality; [0075]; [0115], shadow region of posterior echo region as unclear image sensing region; [0201]-[0203], deformed region is low image quality;).
Regarding claim 17, Endo teaches all of the limitations of claim 11. Endo further teaches:
wherein the processor reconstructs the first region within the medical image, and the display displays the reconstructed first region in the medical image such that the reconstructed first region overlaps the medical image ([0017]-[0022]; [0058]; [0060]-[0062]; [0073]-[0077], [0098], compose a shadow region with the image of the tomographic image based on three-dimensional volume data. This complement of the region is considered to be “overlaps the medical image” as it combines the previously acquired image with the real time; [0115]-[0125]; [0141]-[0152]; figure 12; [0153]-[0158], generated tomographic image with image composition unit composing the pixel value of 
Regarding claim 18, Endo teaches all of the limitations of claim 11. Endo further teaches:
wherein, when a type of the first reference image is different from a type of the medical image ([0172], MRI, x-ray CT, or OCT is used for obtaining a tomographic image; [0173];), 
the processor reconstructs the first region within the medical image and converts coordinate information of the reconstructed first region from a coordinate system of the medical image to a coordinate system of the first reference image ([0055], reference coordinate system; [0057]; [0059], image sensing coordinate system; [0060]-[0063]; [0073]; [0075]-[0098];), and 
the display displays the region corresponding to the object within the first reference image, based on the converted coordinate information of the reconstructed first region ([0055],; [0057]; [0059]; [0060]-[0063]; [0073]; [0075]-[0098], image composition unit replaces pixel values and the generated tomographic image displays the object region based on the registered coordinate systems; [0115]-[0125]; [0141]-[0152]; [0153]-[0158]).
Regarding claim 20, Endo teaches:
A non-transitory computer-readable recording medium having recorded thereon a program (abstract), which when executed by a computer, performs steps of: 

obtaining image information of a region adjacent to a first region within the medical image, wherein the first region is a distorted region of the medical image with respect to a shape of the object ([0017]-[0022]; [0058]; [0060]-[0062]; [0075]-[0098]; [0106], the tumor candidate region based on vertical edge detection defines the shape of the object region with the region behind as a posterior echo region that is distorted; [0115]-[0125]; [0127]-[0138], mask image corresponds to a shape of the objet with respect to the first region as a distorted region. The “unclear image” region due to shadowing or echo region is considered to be a distorted region; [0141]-[0151], region detection unit with tomographic image with first and second mask image. Luminance values in left and right adjacent regions is considered to be image information obtained from the adjacent region. Intensity information of the unclear region is calculated based on obtained information); 
predicting image information of the first region, based on the image information of the region adjacent to the first region ([0017]-[0022]; [0141]-[0152]; [0153]-[0158], The pixel value of selected pixels based on the generated tomographic image of the unclear region. This image pixel intensities composed unclear image sensing regions of the 
reconstructing a region corresponding to the object within the first reference image, based on a reconstructed first region from the predicted image information of the first region, and displaying the reconstructed region ([0017]-[0022]; [0058]; [0060]-[0062]; [0068], display unit 1006; [0075]-[0098]; [0115]-[0125]; [0141]-[0152]; figure 12; [0153]-[0158], generated tomographic image with image composition unit composing the pixel value of selected pixels based on the generated tomographic image of the unclear region. This composed unclear image sensing regions of the tomographic image are considered to be reconstructed region based on predicted image information of the first region which are the pixel values calculated of the adjacent region; figure 14; [0168]-[0171], replacing pixel values utilizing the image composition unit; [0181]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Endo as applied to claims 1 or 11 above, and further in view of Wang et al. (U.S. Pat. No. 9392993) hereinafter Wang.

wherein the obtaining of the image information of the region adjacent to the first region comprises at least one of: 
extracting a feature point of the object from the region adjacent to the first region; 
extracting a brightness value of the region adjacent to the first region; 
extracting a contour of the region adjacent to the first region; 
extracting variations in pixel values of the region adjacent to the first region by using an image processing filter; 
extracting histogram information of the region adjacent to the first region; 
extracting one or more differences between the pixel values of the region adjacent to the first region; and 
extracting shape information of the region adjacent to the first region.
However, the analogous art of Wang of reducing shadow effects in ultrasound imaging systems (abstract) teaches:
extracting a brightness value of the region adjacent to the first region (col 7, lines 15-67; col 8, lines 1-67, brightness values in “reference regions” are calculated which are adjacent to the shadow region which is considered to be the first region of the claimed invention); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest distortion prediction and reconstruction apparatus of Endo to incorporate the brightness value of the adjacent region as taught by Wang because comparing unclear regions to reference 
Regarding claim 12, primary reference Endo teaches all of the limitations of claim 11. Primary reference Endo further fails to teach:
wherein the processor obtains the image information of the region adjacent to the first region by performing at least one of: 
extracting a feature point of the object from the region adjacent to the first region; 
extracting a brightness value of the region adjacent to the first region; 
extracting a contour of the region adjacent to the first region; 
extracting variations in pixel values of the region adjacent to the first region by using an image processing filter; 
extracting histogram information of the region adjacent to the first region; 
extracting one or more differences between the pixel values of the region adjacent to the first region; and 
extracting shape information of the region adjacent to the first region.
However, the analogous art of Wang of reducing shadow effects in ultrasound imaging systems (abstract) teaches:
extracting a brightness value of the region adjacent to the first region (col 7, lines 15-67; col 8, lines 1-67, brightness values in “reference regions” are calculated which are adjacent to the shadow region which is considered to be the first region of the claimed invention); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest distortion . 
Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Endo as applied to claims 1 or 11 above, and further in view of Yamada (U.S. Pat. No. 9449247) hereinafter Yamada, in further view of Chen et al. (U.S. Pub. No. 20170140534) hereinafter Chen. 
Regarding claim 4, primary reference Endo teaches all of the limitations of claim 1. Primary reference Endo further fails to teach:
wherein the predicting of the image information of the first region comprises: 
determining a shape of the region adjacent to the first region, based on the image information of the region adjacent to the first region
However, the analogous art of Yamada of a contour line determination system for adjacent regions of interest (abstract) teaches:
wherein the predicting of the image information of the first region comprises: 
determining a shape of the region adjacent to the first region, based on the image information of the region adjacent to the first region (figures 3-6; col 5, lines 4-67 through col 7, line 67; the contour line is generated for the shape of the adjacent region based on the contour extraction unit. The image information used to generate the contour line extraction is considered to be the image information. Note that both shapes of the regions are generated with also a shared contour line between the regions in figure 6); and 

Primary reference Endo further fails to teach:
predicting a shape of the first region based on the determined shape of the region adjacent to the first region, wherein the predicted shape of the first region mirrors the determined shape of the region adjacent to the first region with respect to an arbitrary axis
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
predicting a shape of the first region based on the determined shape of the region adjacent to the first region, wherein the predicted shape of the first region mirrors the determined shape of the region adjacent to the first region with respect to an arbitrary axis (figures 6A through 8B; [0087]-[0096], attached surface and non-attached surfaces are considered to be the first region and adjacent region. The shape of the attached surface is predicted based on “mirroring” the non-attached surface calculated shape across an axis as shown in figures 7 and 8).

Regarding claim 5, primary reference Endo teaches all of the limitations of claim 1. Primary reference Endo further fails to teach:
wherein the predicting of the image information of the first region comprises: 
determining a shape of the region adjacent to the first region, based on the image information of the region adjacent to the first region
However, the analogous art of Yamada of a contour line determination system for adjacent regions of interest (abstract) teaches:
wherein the predicting of the image information of the first region comprises: 
determining a shape of the region adjacent to the first region, based on the image information of the region adjacent to the first region (figures 3-6; col 5, lines 4-67 through col 7, line 67; the contour line is generated for the shape of the adjacent region based on the contour extraction unit. The image information used to generate the contour line extraction is considered to be the image information. Note that both shapes of the regions are generated with also a shared contour line between the regions in figure 6); and 

Primary reference Endo further fails to teach:
predicting a shape of the first region according to a predetermined pattern, when the determined shape of the region adjacent to the first region corresponds to the predetermined pattern
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
predicting a shape of the first region according to a predetermined pattern, when the determined shape of the region adjacent to the first region corresponds to the predetermined pattern ([0135]; [0136], shape estimation part may estimate the shape of the above mentioned first site by pattern recognition;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest distortion prediction and reconstruction apparatus of Endo and Yamada to incorporate predetermined pattern shape prediction method as taught by Chen because medical 
Regarding claim 14, primary reference Endo teaches all of the limitations of claim 11. Primary reference Endo further fails to teach:
wherein the processor determines a shape of the region adjacent to the first region, based on the image information of the region adjacent to the first region, and
However, the analogous art of Yamada of a contour line determination system for adjacent regions of interest (abstract) teaches:
wherein the processor determines a shape of the region adjacent to the first region, based on the image information of the region adjacent to the first region (figures 3-6; col 5, lines 4-67 through col 7, line 67; the contour line is generated for the shape of the adjacent region based on the contour extraction unit. The image information used to generate the contour line extraction is considered to be the image information. Note that both shapes of the regions are generated with also a shared contour line between the regions in figure 6), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest distortion prediction and reconstruction apparatus of Endo to incorporate the determination of the shape of the region based on shape information of the adjacent region feature as taught by Yamada because in many instances the shapes of adjacent tissue structures or tumor structures are related to the shape of the adjacent region with a shared contour line. Utilizing the adjacent region shape for further analysis provides a more accurate visualization of both structural regions (col 2, lines 4-58). 

predicts a shape of the first region based on the determined shape of the region adjacent to the first region, wherein the predicted shape of the first region mirrors the determined shape of the region adjacent to the first region with respect to an arbitrary axis
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
predicts a shape of the first region based on the determined shape of the region adjacent to the first region, wherein the predicted shape of the first region mirrors the determined shape of the region adjacent to the first region with respect to an arbitrary axis (figures 6A through 8B; [0087]-[0096], attached surface and non-attached surfaces are considered to be the first region and adjacent region. The shape of the attached surface is predicted based on “mirroring” the non-attached surface calculated shape across an axis as shown in figures 7 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest distortion prediction and reconstruction apparatus of Endo and Yamada to incorporate the predicted shape mirroring the determined shape of the adjacent region as taught by Chen because there is a need to calculate shape features for accurate diagnosis of pathologies that often occur in abnormal shadow regions of medical images. Predicting the contour boundary shape enables the user to provide a better diagnosis ([0005]; [0006]). 

wherein the processor determines a shape of the region adjacent to the first region, based on the image information of the region adjacent to the first region, and 
However, the analogous art of Yamada of a contour line determination system for adjacent regions of interest (abstract) teaches:
wherein the processor determines a shape of the region adjacent to the first region, based on the image information of the region adjacent to the first region, (figures 3-6; col 5, lines 4-67 through col 7, line 67; the contour line is generated for the shape of the adjacent region based on the contour extraction unit. The image information used to generate the contour line extraction is considered to be the image information. Note that both shapes of the regions are generated with also a shared contour line between the regions in figure 6); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest distortion prediction and reconstruction apparatus of Endo to incorporate the determination of the shape of the region based on shape information of the adjacent region feature as taught by Yamada because in many instances the shapes of adjacent tissue structures or tumor structures are related to the shape of the adjacent region with a shared contour line. Utilizing the adjacent region shape for further analysis provides a more accurate visualization of both structural regions (col 2, lines 4-58). 
Primary reference Endo further fails to teach:

However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
predicts a shape of the first region according to a predetermined pattern, when the determined shape of the region adjacent to the first region corresponds to the predetermined pattern ([0135]; [0136], shape estimation part may estimate the shape of the above mentioned first site by pattern recognition;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest distortion prediction and reconstruction apparatus of Endo and Yamada to incorporate predetermined pattern shape prediction method as taught by Chen because medical image objects such as tumor nodules are distinctly shaped and determining contour boundaries based on patterns of malignancy assists in tumor diagnosis ([0005]-[0008]). 
Claim 6, 9, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Endo as applied to claim 1 above, and further in view of Chen. 
Regarding claim 6, primary reference Endo teaches all of the limitations of claim 1. Primary reference Endo further teaches:
wherein the reconstructing of the region corresponding to the object and displaying the reconstructed region within the first reference image comprises: 
reconstructing the region corresponding to the object within the first reference image, based on the predicted image information of the first region ([0017]-[0022]; 
Primary reference Endo further fails to teach:
displaying the reconstructed region within the first reference image such that the reconstructed region is distinguished from an original region in the first reference image
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
displaying the reconstructed region within the first reference image such that the reconstructed region is distinguished from an original region in the first reference image ([0090]-[0092], “display control part may superimpose those pieces of information such as the image, on the medical image, such as the CT image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest distortion prediction and reconstruction apparatus of Endo to incorporate the displaying of the reconstructed region as taught by Chen because displaying the generated region distinguished from the original region in the reference image enables doctors to more 
Regarding claim 9, primary reference Endo teaches all of the limitations of claim 1. Primary reference Endo further teaches: 
further comprising: 
displaying the obtained image information of the region adjacent to the first region and the predicted image information of the first region ([0017]-[0022]; [0058]; [0060]-[0062]; [0068], display unit 1006; [0075]-[0098]; [0115]-[0125]; [0141]-[0152]; figure 12; [0153]-[0158], generated tomographic image with image composition unit composing the pixel value of selected pixels based on the generated tomographic image of the unclear region. This composed unclear image sensing regions of the tomographic image are considered to be reconstructed region based on predicted image information of the first region which are the pixel values calculated of the adjacent region; figure 14; [0168]-[0171], replacing pixel values utilizing the image composition unit; [0181]), 
Primary reference Endo further fails to teach:
 correcting the predicted image information of the first region, based on a user input; and 
reconstructing the region corresponding to the object and displaying the reconstructed region within the first reference image, based on the corrected image information of the first region
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:

reconstructing the region corresponding to the object and displaying the reconstructed region within the first reference image, based on the corrected image information of the first region ([0055], a user may make a manual modification or adjustment to the lung region; [0056]-[0086]; [0087]-[0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest distortion prediction and reconstruction apparatus of Endo to incorporate the user input configuration method as taught by Chen because displaying the generated region distinguished from the original region in the reference image enables doctors to more accurately observe shape information while seeing image data of the raw image ([0008]; [0091]). 
Regarding claim 16, primary reference Endo teaches all of the limitations of claim 11. Primary reference Endo further fails to teach:
wherein the display displays the reconstructed region in the first reference image such that the reconstructed region is distinguished from an original region in the first reference image
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
wherein the display displays the reconstructed region in the first reference image such that the reconstructed region is distinguished from an original region in the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest distortion prediction and reconstruction apparatus of Endo to incorporate the displaying of the reconstructed region as taught by Chen because displaying the generated region distinguished from the original region in the reference image enables doctors to more accurately observe shape information while seeing image data of the raw image ([0008]; [0091]). 
Regarding claim 19, primary reference Endo teaches all of the limitations of claim 11. Primary reference Endo further teaches:
further comprising a user interface ([0054]; [0055]; [0067]-[0068]), 
wherein 
the display displays the obtained image information of the region adjacent to the first region and the predicted image information of the first region ([0017]-[0022]; [0058]; [0060]-[0062]; [0068], display unit 1006; [0075]-[0098]; [0115]-[0125]; [0141]-[0152]; figure 12; [0153]-[0158], generated tomographic image with image composition unit composing the pixel value of selected pixels based on the generated tomographic image of the unclear region. This composed unclear image sensing regions of the tomographic image are considered to be reconstructed region based on predicted image information of the first region which are the pixel values calculated of the adjacent region; figure 14; [0168]-[0171], replacing pixel values utilizing the image composition unit; [0181]), 

the user interface receives a user input for correcting the predicted image information of the first region and 
the processor corrects the predicted image information of the first region, based on the user input, reconstructs the region corresponding to the object within the first reference image, based on the corrected image information of the first region, and controls the display to display the reconstructed region
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
the user interface receives a user input for correcting the predicted image information of the first region ([0055], a user may make a manual modification or adjustment to the lung region), and 
the processor corrects the predicted image information of the first region, based on the user input, reconstructs the region corresponding to the object within the first reference image, based on the corrected image information of the first region, and controls the display to display the reconstructed region ([0055], a user may make a manual modification or adjustment to the lung region; [0056]-[0086]; [0087]-[0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest distortion prediction and reconstruction apparatus of Endo to incorporate the user input configuration method as taught by Chen because displaying the generated region distinguished from the original region in the reference image enables doctors to more . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Endo as applied to claim 1 above, and further in view of Lee et al. (U.S. Pub. No. 20140376793) hereinafter Lee. 
Regarding claim 10, primary reference Endo teaches all of the limitations of claim 1. Primary reference Endo further teaches: 
wherein the reconstructing of the region corresponding to the object and displaying the reconstructed region within the first reference image, based on the predicted image information of the first region ([0017]-[0022]; [0058]; [0060]-[0062]; [0075]-[0098]; [0115]-[0125]; [0153]-[0156];),
Primary reference Endo fails to teach:
further comprising magnifying and displaying the region corresponding to the object within the medical image, 
wherein the reconstructing of the region comprises magnifying and displaying the reconstructed region within the first reference image
However, the analogous art of Lee of an ultrasound diagnostic apparatus for displaying a region of interest in an ultrasound image (abstract) teaches:
further comprising magnifying and displaying the region corresponding to the object within the medical image, (figures 5-7; [0112]-[0129])
wherein the reconstructing of the region comprises magnifying and displaying the reconstructed region within the first reference image (figures 5-7; [0112]-[0129]).
. 

Response to Arguments
Applicant's arguments filed 3/09/2021 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below.
Regarding the applicant’s arguments on page 12 of the remarks, the applicant argues that “the example embodiment of the present disclosure predicts a distortion region in a medical image based on image information of an adjacent region, and synthesizes a complete object image with a first reference image.” This clearly states the applicant’s invention, but the current claim limitations do not particularly point out and distinctly claim these features (see 112b rejections above). For this reason, the applicant’s arguments directed to the Endo reference and the reconstruction step are not persuasive. 
Firstly, the applicant argues that Endo fails to teach to “configuration for acquiring image information on the adjacent area of the distorted region”. This is taught by Endo in [0141]-[0151] (and depicted in figure 13) that regions corresponding to left and right regions are acquired which are adjacent to the central region and posterior echo region. 
2 in equation (4) are utilized in image mask generation and subsequently in equation (5) to generate pixel values in an unclear image region. 
Further regarding the applicant’s arguments on page 13 of the remarks, the applicant argues that Endo further fails to teach to “configuration of synthesizing an object image to another type of medical image based on the predicted image information”. While it is accurate that the cited portions of the Endo reference fail to teach to this particular feature, the current claim limitations do not particularly point out and distinctly claim this element. Instead the claim limitations recite “reconstructing a region corresponding to the object within the first reference image, based on a reconstructed first region from the predicted image information of the first region, and displaying the reconstructed region”. The claims do not specify that the region is displayed within a reference image, but rather a generic “displaying the reconstructed region”. Furthermore, the reconstruction is based on “predicted image information of the first region” which could include both luminance mask values of adjacent regions and tomographic pixel values from a tomographic volume data as taught by Endo. Therefore Endo teaches to a reconstruction of the unclear image region of a real time image (“obtained tomographic image” [0153]) corresponding to an object in a reference image (“generated tomographic image” [0153]), and displays the reconstruction within the real time image (“compose the unclear image sensing region in the obtained tomographic image with the generated tomographic image” [0157]). 

For these reasons, the applicant’s arguments have been considered but are not persuasive.  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793